Decree affirmed. From a decree of the Probate Court dismissing his libel for divorce brought on the ground of cruel and abusive treatment, the libellant appeals. The libel was uncontested. The judge made no findings of fact but there is a report of the evidence. The evidence need not be recited. We assume that the libellant’s testimony, although uncorroborated, was sufficient to warrant a decree in his favor. See Goren v. Goren, 310 Mass. 284. But such a decree was not required. The judge was not obliged to believe the testimony of the libellant even though it was uncontradicted. Lindenbaum v. New York, New Haven A Hartford Railroad, 197 Mass. 314, 323. Reardon Importing Co. v. Security Trust Co. 318 Mass. 304, 307, and cases cited. The record reveals no error of law or fact.